         Case 1:18-cv-11963-PBS Document 40 Filed 01/03/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


STERLING SUFFOLK RACECOURSE, LLC,
                                                            Docket No. 1:18-CV-11963-PBS
                           Plaintiff,

              v.

WYNN RESORTS, LTD; WYNN MA, LLC;
STEPHEN WYNN; KIMMARIE SINATRA;
MATTHEW MADDOX; and FBT EVERETT
REALTY, LLC,

                           Defendants.


                    NOTICE OF APPEARANCE OF DOUGLAS H. MEAL

    PLEASE TAKE NOTICE that Douglas H. Meal, a member of the Bar of this Court, hereby

enters his appearance as counsel for Defendant Kimmarie Sinatra in the above-captioned action.


                                            Respectfully submitted,

                                            KIMMARIE SINATRA

                                            By counsel,

                                            /s/ Douglas H. Meal
                                            Douglas H. Meal (Bar # 340971)
                                            Orrick, Herrington & Sutcliffe LLP
                                            500 Boylston Street, Suite 1850
                                            Boston, MA 02116
                                            617-880-1800
                                            dmeal@orrick.com

                                            Attorneys for Defendant
                                            Kimmarie Sinatra
         Case 1:18-cv-11963-PBS Document 40 Filed 01/03/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that on January 3, 2019, I filed the above document using the CM/ECF system,
which caused a true copy to be served by email on all registered participants.




                                          By:     /s/ Douglas H. Meal
                                                  Douglas H. Meal
                                                  Orrick, Herrington & Sutcliffe LLP
                                                  500 Boylston Street, Suite 1850
                                                  Boston, MA 02116
                                                  617-880-1800
                                                  dmeal@orrick.com
